Title: From Francis Walker Gilmer to Thomas Hewitt Key, 28 September 1824
From: Gilmer, Francis Walker
To: Key, Thomas Hewitt

This covenant entered into sat London, on this 28th day of September in the year 1824, between Francis W. Gilmer attorney in fact for the university of Virginia of the one part, and Thomas Hewett Key of the other part, Witnesseth, that the said Gilmer attorney in fact for the rector & visitors of the university of Virginia doth hereby appoint the said Key a professor in the said university, and covenants with the said Key, that he shall as professor aforesaid occupy one of the pavilions of the university free of rent; and shall receive from the said university as a salary for his services, the sum of fifteen hundred dollars money of the united states per annum, payable semi-annually, or quarterly, as may be hereafter settled; and moreover the said Key, shall be entitled to receive as a tuition fee from each student who attends his class and no other, the sum of fifty dollars, per annum, from each student attending his class and only one other thirty dollars, and from all other students attending his class, twenty five dollars per annum; nor shall these fees be diminished. without the consent of the said Key for the space of five years, during which, this covenant shall last. and the said Key on his part covenants with the said Gilmer, attorney &c, that he will proceed with as little delay as possible to the university of Virginia, and will there teach to the best of his ability, and with due diligence, the mathematics generally, including the higher branches of numerical arithmetic, algebra, trigonometry plane & spherical, geometry, mensuration, navigation, conic sections, fluxions or differentials, military & civil architecture; with such parts of astronomy as may be assigned him. he farther covenants that he will suffer no waste to be committed in his tenement, that he will maintain the internal of his pavilion, and the external doors, windows, & locks, in as good repair & condition as when received: that he will conform to the rules & regulations &c. of the Rector & visitors; To secure the faithful performance of every of the above covenants the said Key binds himself to the said Rector & Visitors of the university of Virginia, in the penalty of five thousand dollars money of the united states, and the said Gilmer attorney in fact as aforesaid, binds the said Rector & Visitors to the said Key in the same penalty; In witness of all which the parties have hereto set their hands & affixed their seals, on the day & year first above written.F. W. Gilmer attorney in fact for the University of VirginiaThomas Hewett KeyTesteGeorge LongRobley Dunglison